EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of April
_________, 20111, but shall be effective, nunc pro tunc, as of January 1, 2011,
by and between INLAND REAL ESTATE CORPORATION, a Maryland corporation (the
“Company”), and Mark Zalatoris (the “Executive”).

RECITALS:

A.

The Company is a real estate investment trust which owns, operates and acquires
neighborhood retail centers and community centers within an approximate 400 mile
radius of its headquarters in Oak Brook, Illinois (the “Business”).

B.

Executive has served as the Company’s President and Chief Executive Officer
pursuant to an employment agreement, effective as of April 21, 2008, by and
between the Company and Executive and during his employment hereunder, Executive
has demonstrated certain unique and particular talents and abilities with regard
to the Business.

C.

The Company desires to continue to assure itself of the availability of the
talents and abilities of Executive, by entering into a new employment agreement
to become effective as of January 1, 2011.

D.

Executive desires to continue to be employed by the Company, subject to the
terms, conditions and covenants hereinafter set forth.

E.

As a condition for the Company to enter into this Agreement, Executive has
agreed to restrict his ability to enter into competition with the Company.

NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, Executive and the Company hereby agree as
follows:

ARTICLE I
EMPLOYMENT

1.1

Employment.

(a)

The Company hereby employs and engages Executive, and Executive hereby accepts
employment, upon the terms and conditions set forth in this Agreement.
 Effective as of January 1, 2011 (the “Effective Date”), Executive shall serve
as President and Chief Executive Officer with duties commensurate with such
position and such other duties and responsibilities as assigned from time to
time by the Company.

(b)

In addition, Executive shall provide advice, consultation and services to any
other entities which control, are controlled by or are under common control with
the Company now or in the future (collectively, “Affiliates”), as may be
requested by the Company.

1.2

Activities and Duties During Employment.  Executive represents and warrants to
the Company that he is free to engage in full-time employment with the Company,
and that he has no prior or other commitments or obligations of any kind to
anyone else which would hinder or interfere with his acceptance of his
obligations under this Agreement, or the exercise of his reasonable commercial
efforts as an employee of the Company.  During the Employment Term (as defined
below), Executive agrees:

(a)

to faithfully serve and further the interests of the Company in every lawful
way, giving honest, diligent, loyal and cooperative service to the Company and
its Affiliates;

(b)

to comply with all reasonable rules and policies which are consistent with the
terms of this Agreement and which, from time to time, may be adopted by the
Company or its Affiliates; and

(c)

to devote all of his business time, attention and efforts to the faithful and
diligent performance of his services to the Company and its Affiliates.

ARTICLE II
TERM

2.1

Term.  The term of employment under this Agreement shall commence on the
Effective Date and shall last through and including December 31, 2011 (the
“Employment Term”) except as this Agreement may be terminated as provided in
Section 2.2.  

2.2

Termination.  The Employment Term and employment of Executive may be terminated
as follows:

(a)

By the Company immediately for Cause (as hereinafter defined).

(b)

By the Company immediately Without Cause.(as hereinafter defined).

(c)

By Executive, immediately for Good Reason (as hereinafter defined).

(d)

By Company, immediately for Good Reason (as hereinafter defined).

(e)

Upon a Change of Control (as hereinafter defined)

(f)

By either party upon a determination of Total Disability (as hereinafter
defined) of Executive.

(g)

Automatically, without the action of either party, upon the death of Executive.

(h)

Voluntarily by Executive.

(i)

On expiration of the Employment Term if not extended by the mutual consent of
the Company and Executive.

2.3

Definitions of Termination Terms

(a)

For the purpose of this Agreement, “Cause” shall mean:  (i) conduct amounting to
fraud, embezzlement, disloyalty or illegal misconduct in connection with
Executive’s duties under this Agreement and as an employee of the Company; (ii)
conduct that the Company reasonably believes has brought the Company into
substantial public disgrace or disrepute; (iii) failure to perform his duties
hereunder as reasonably directed by the Company after providing written notice
of the failure to Executive and Executive has failed to cure within ten (10)
days of receiving notice; (iv) gross negligence or willful misconduct by the
Executive with respect to the Company, its clients, its employees and its
activities; or (v) material breach by the Executive of this Agreement or any
other agreement to which Executive and the Company are a party or any material
breach by the Executive of any written policy adopted by the Company concerning
conflicts of interest, standards of business conduct or fair employment
practices and any other similar matter, provided that the Company has provided
written notice of the breach to Executive and Executive has failed to cure the
breach within ten (10) days of receiving notice.

(b)

“Without Cause” shall mean any reason other than as defined as Cause or as
otherwise defined herein.

(c)

 By Executive  for “Good Reason” will mean any of the following events which
have not been cured within ten (10) days following the Company’s receipt of
Executive’s written notice specifying the events or factors constituting Good
Reason:

(i)

the Company requires Executive to relocate his principal residence to a location
outside the Greater Chicago Metropolitan Area in order to perform his duties and
responsibilities hereunder;

(ii)

the Executive’s base salary or other compensation and benefits is reduced to
less than the amount of the Base Salary and other compensation and benefits as
set forth in Section 3.1 below; or

(iii)

a material breach by the Company of the provisions of this Agreement;




(d)

By Company for “Good Reason” shall mean the failure of Executive to achieve
personal goals and objectives as mutually agreed upon between the named
Executive and the Board of Directors .

(e)

“Change of Control” shall mean any of the following events:

(i)

the members of IRC’s board of directors as of the date of this Agreement fail to
constitute a majority of the members of the board; provided, however, that any
individual becoming a member of the board who is nominated or appointed to the
board seat on the recommendation and approval of IRC’s Nominating and Corporate
Governance Committee shall be treated as if he or she were a member of the board
as of the date of this Agreement;

(ii)

the disposition by IRC of all, or substantially all, of the assets of IRC; or

(iii)

the termination and liquidation of IRC; and

(iv)

following a Change of Control, the assignment to Executive of duties which
constitute a material reduction in Executive’s title or authority and which are
materially inconsistent with Executive’s position as contemplated by this
Agreement; or

(v)

following a Change of Control, the termination of Executive within a one year
period.

(f)

For purposes of this Agreement, Executive shall be determined to have a “Total
Disability” upon the determination of a physician, acceptable to the Company and
Executive that Executive is unable, by reason of accident or illness, to
substantially perform his duties or is expected to be in the condition for
periods totaling six (6) months (whether or not consecutive) during any period
of twelve (12) months.  Nothing herein shall limit Executive’s right to receive
any payments to which Executive may be entitled under any disability or employee
benefit plan of the Company or under any disability or insurance policy or plan.
 During a period of Total Disability prior to termination hereunder, Executive
shall continue to receive his full compensation (including base salary) and
benefits.

(g)

“Voluntarily by Executive” shall mean the Executive resigns of his or his own
volition.

(h)

“Expiration” of the Employment Term means this Agreement does not automatically
extend beyond the term set forth herein and may only be extended by a mutually
agreed upon written instrument between the parties.







ARTICLE III
COMPENSATION AND BENEFITS

3.1

Compensation.

(a)

Base Salary.  During the Employment Term, the Company shall pay Executive a base
salary (the “Base Salary”) of $495,000 per annum in cash and a deferred
compensation component in the amount of $45,000 of restricted shares of IRC
common stock which shall vest at a rate of twenty percent (20%) per year over a
five (5) year period.

(b)

Annual Incentive Bonus.  The Company shall, in addition to Executive’s Base
Salary, pay Executive an Annual Incentive Bonus, which shall be payable within
120 days of the end of each fiscal year in accordance with the formula set forth
on Exhibit A, attached hereto and made a part hereof.

(c)

Annual Long Term Share Award.  No later than June 30 of each fiscal year during
the Employment Term, the Company shall grant Executive an Annual Long Term Share
Award consisting of shares of the common stock of IRC (“Long Term Shares”),
subject to the conditions set forth below and in accordance with Exhibit B,
attached hereto and made a part hereof.  Twenty percent (20%) of any Long Term
Shares granted hereunder shall vest on each successive yearly anniversary of the
grant of the Long Term Shares.




3.2

General Compensation  and Benefits  Rules and Guidelines.  

 (a)

All Long Term Shares shall be issued under, and in accordance with, IRC’s 2005
Equity Award Plan (the “2005 Equity Award Plan”); to the extent the terms of any
Long Term Shares granted pursuant to this Agreement conflict with the terms of
the 2005 Equity Award Plan, the terms of the 2005 Equity Award Plan shall apply
to the minimum extent necessary to eliminate the conflict.  Executive shall be
the record owner of any Long Term Shares granted hereunder; provided that any
Long Term Shares that have not yet vested shall be forfeited and redeemed by the
Company, without any further action on the part of the Company or the Executive,
if Executive is no longer employed by the Company for any reason, other than in
connection with a termination as expressly provided for in Section 3.3 hereof,
Executive may not sell, transfer, hypothecate, pledge or assign any Long Term
Shares which have not vested.

(i)

Upon the occurrence of any forfeiture of Long Term Shares, Executive shall
immediately take all actions necessary to permit the Company to redeem any
forfeited Long Term Shares.

(ii)

Unless forfeited, Executive may exercise all rights of a stockholder, including
the right to vote and receive dividends with respect to any Long Term Shares
granted Executive.

(iii)

All Long Term Shares which may be issuable hereunder shall be issued in reliance
upon the following representations, warranties and agreements of Executive, each
of which shall be true and correct as of the date of issuance and each of which
shall survive the termination of this Agreement.

(b)

Executive acknowledges that the common stock underlying any Long Term Shares has
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to an effective registration statement on Form S-8 (file no.
333-128624);

                           (c)

Executive acknowledges that once the common stock underlying any Long Term
Shares has been issued to Executive, the common stock may not be subsequently
transferred or sold by Executive except in compliance with the registration
requirements of federal and state securities law or exemptions therefrom;

                             (d)

Executive acknowledges that an investment in the IRC’s common stock is subject
to significant risk, including the risks described, from time to time, in IRC’s
annual reports on Form 10-K.  Executive represents and warrants that he has such
knowledge and expertise in financial and business matters as to be capable of
evaluating the merits and risks of an investment in IRC’s common stock and the
ability to bear the economic risk of the investment; and

                          (e)           Executive represents and warrants that
he has had the opportunity to ask questions of the Company concerning its
business and to obtain any information which he considers necessary to verify
the accuracy of or to amplify upon the Company’s disclosures and that all
questions which have been asked have been answered by the Company to Executive’s
satisfaction.

(f)

Payment.  All Base Salary due Executive hereunder shall be paid in accordance
with the general payroll payment practice of the Company for executive level
employees; except that any payment relating to the termination of Executive
shall be paid as a lump sum payment within thirty (30) days of termination.

(g)

Business Expenses.

(i)

Reimbursement.  The Company shall reimburse Executive for all ordinary and
necessary business expenses incurred by hm in connection with the performance of
his duties hereunder.  The reimbursement of business expenses will be governed
by the policies for the Company as they are in effect from time to time during
the term of this Agreement.

(ii)

Accounting.  Executive shall provide the Company with an accounting of any
expenses, for which reimbursement is sought including a description of the
purpose for which each expense was incurred.  Executive shall provide the
Company with such other supporting documentation and other substantiation of
reimbursable expenses as may be required by Company to conform to Internal
Revenue Service or other requirements.  All such reimbursements shall be payable
by the Company to Executive within a reasonable time after receipt by the
Company of appropriate documentation required by the Company.

(h)

Other Benefits. The Company shall provide Executive with such retirement
benefits and group health and other insurance coverage at such levels and on
such terms as the Company generally provides to its executive level employees in
accordance with its Company-sponsored benefit plans as they are in effect from
time to time during the term of the Agreement.

(i)

Compensation Upon Termination.  If Executive’s employment hereunder and this
Agreement is terminated in accordance with the provisions of Article II, the
Company will be obligated to provide to Executive compensation and benefits, in
lieu of any severance under any severance plan that the Company may then have in
effect, and subject to setoff for any amounts owed by Executive to the Company
or any affiliate of the Company by reason of any contract, agreement, promissory
note, advance, failure to return Company property or loan document, as set forth
in Section 3.3.

3.3

Benefits Following Termination of Executive

(a)

Upon Termination by Company for Cause.  If Executive’s employment hereunder and
this Agreement is terminated under Section 2.2(a) , within thirty (30) days of
the date of such termination, the Company will pay Executive:

(iv)

any accrued base salary;

(v)

any accrued vacation payment;

(vi)

any accrued reimbursable expenses; and

(vii)

any accrued benefits, together with any benefits required to be paid or provided
under applicable law.

In addition, if Executive’s employment and this Agreement is terminated under
Sections 2.2(a) , any Long Term Shares issued to Executive which have not yet
vested shall immediately be forfeited by Executive.

(b)

Upon Termination by Company Without Cause  If Executive’s employment hereunder
and this Agreement is terminated under Section 2.2(b), within thirty (30) days
of the date of such termination, the Company will pay Executive:

(i)

any accrued base salary;

(ii)

any accrued vacation payment;

(iii)

any accrued reimbursable expenses;

(iv)

any accrued benefits, together with any benefits required to be paid or provided
under applicable law;

(v)

any accrued bonus (which has been determined for the prior year, but not yet
paid);

(vi)

any accrued bonus for the current year prorated to the date of termination; and

(vii)

an amount equal to the sum of: (A) Executive’s then current per annum base
salary; plus (B) an amount equal to the Annual Incentive Bonus which was earned
by Executive for the fiscal year immediately preceding the year of termination;
provided, however, that the payment to Executive pursuant to this Section shall
in no event exceed an amount which would cause Executive to receive an “excess
parachute payment” as defined in the Internal Revenue Code of 1986, as amended
(the “Code”).

In addition, if Executive’s employment and this Agreement is terminated under
Section 2.2 (b)  any Long Term Shares issued to Executive which have not yet
vested shall immediately vest and shall no longer be subject to forfeiture by
Executive.




(c)

Upon Termination by the Executive for Good Reason.  If Executive’s employment
hereunder and this Agreement is terminated under Section 2.2 (c), within thirty
(30) days of the date of such termination, the Company will pay Executive:

(i)

any accrued base salary;

(ii)

any accrued vacation payment;

(iii)

any accrued reimbursable expenses;

(iv)

any accrued benefits, together with any benefits required to be paid or provided
under applicable law;

(v)

any accrued bonus (which has been determined for the prior year, but not yet
paid);

(vi)

any accrued bonus for the current year prorated to the date of termination; and

(vii)

an amount equal to the sum of: (A) Executive’s then current per annum base
salary; plus (B) an amount equal to the Annual Incentive Bonus which was earned
by Executive for the fiscal year immediately preceding the year of termination;
provided, however, that the payment to Executive pursuant to this Section shall
in no event exceed an amount which would cause Executive to receive an “excess
parachute payment” as defined in the Internal Revenue Code of 1986, as amended
(the “Code”).

In addition, if Executive’s employment and this Agreement is terminated under
Section 2.2 (c)  any Long Term Shares issued to Executive which have not yet
vested shall immediately vest and shall no longer be subject to forfeiture by
Executive.




(d)

Upon Termination by Company for Good Reason.  If Executive’s employment
hereunder and this Agreement is terminated under Section 2.2 (d),for Executive’s
failure to achieve personal goals and objectives that have been mutually agreed
upon between Company and Executive, within thirty (30) days of the date of such
termination, the Company will pay Executive:

(i)

any accrued base salary;

(ii)

any accrued vacation payment;

(iii)

any accrued reimbursable expenses;

(iv)

any accrued benefits, together with any benefits required to be paid or provided
under applicable law;

(v)

any accrued bonus (which has been determined for the prior year, but not yet
paid);

(vi)

any accrued bonus for the current year prorated to the date of termination; and

an amount equal to .50 times the sum of: (A) Executive’s then current per annum
base salary; plus (B) an amount equal to the Annual Incentive Bonus which was
earned by Executive for the fiscal year immediately preceding the year of
termination; provided, however, that the payment to Executive pursuant to this
Section shall in no event exceed an amount which would cause Executive to
receive an “excess parachute payment” as defined in the Internal Revenue Code of
1986, as amended (the “Code”).

In addition, if Executive’s employment and this Agreement is terminated under
Section 2.2 (d)  any Long Term Shares issued to Executive which have not yet
vested shall immediately be forfeited by Executive..




(e)

Upon Termination within one year of a Change of Control.  If Executive’s
employment hereunder and this Agreement is terminated under Section 2.2(e),
within thirty (30) days of the date of such termination the Company will pay
Executive:

(i)

any accrued base salary;

(ii)

any accrued vacation payment;

(iii)

any accrued reimbursable expenses;

(iv)

any accrued benefits, together with any benefits required to be paid or provided
under applicable law;

(v)

any accrued bonus (which has been determined for the prior year, but not yet
paid);

(vi)

any accrued bonus for the current year prorated to the date of termination; and

(vii)

 an amount equal to 2 times the sum of: (A) Executive’s then current per annum
base salary; plus (B) an amount equal to the Annual Incentive Bonus which was
earned by Executive for the fiscal year immediately preceding the year of
termination; plus (C) the aggregate dollar value of each of the Annual Long Term
Share Award that was granted to Executive for the fiscal year immediately
preceding the year of termination; provided, however, that the payment to
Executive pursuant to this Section shall in no event exceed an amount which
would cause Executive to receive an “excess parachute payment” as defined in the
Code.

In addition, if Executive’s employment and this Agreement is terminated under
Section 2.2 (e) any Long Term Shares issued to Executive which have not yet
vested shall immediately vest and shall no longer be subject to forfeiture by
Executive




(f)

Upon Termination for Death or Total Disability.  If Executive’s employment
hereunder and this Agreement is terminated by reason of his death or Total
Disability, under Sections 2.2(f) or (g), then within thirty (30) days of the
date of termination the Company will pay Executive (or his estate or
beneficiaries):

(i)

any Base Salary that has been accrued but not paid as of the date of termination
(the “Accrued Base Salary”);

(ii)

any compensation for unused vacation days accrued as of the termination date in
an amount equal to Executive’s Base Salary multiplied by a fraction, the
numerator of which is the number of accrued unused vacation days and the
denominator of which is 360 (the “Accrued Vacation Payment”);

(iii)

any expenses incurred by Executive prior to the date of termination that may be
reimbursed pursuant to this Agreement (the “Accrued Reimbursable Expenses”);

(iv)

any accrued and vested benefits required to be provided upon death or Total
Disability by the terms of any Company-sponsored benefit plans or programs
exclusive of any Long Term Shares or Annual Stock Options (the “Accrued
Benefits”), together with any benefits required to be paid or provided in the
event of Executive’s death or Total Disability under applicable law; and

(v)

an amount equal to either the prorated portion of the Annual Incentive Bonus
that Executive received for the last fiscal year completed prior to termination
equal to the relevant Annual Incentive Bonus multiplied by a fraction, the
numerator of which is the number of days in the year prior to the date of death
or Total Disability and the denominator of which is 360, or if the termination
occurs in the first year of the Employment Term, then the prorated portion of
the Annual Incentive Bonus as if the target bonus was received for that year
(the “Accrued Bonus”) calculated in the same fashion.

In addition, if Executive’s employment and this Agreement are terminated under
Sections 2.2(f) or (g), any Long Term Shares or Annual Stock Options issued to
Executive under this Agreement which have not yet vested shall immediately vest
and shall no longer be subject to forfeiture.

(h)

Upon Termination Voluntarily by Executive.  If Executive’s employment hereunder
and this Agreement is terminated under Section 2.2(h) , within thirty (30) days
of the date of such termination, the Company will pay Executive:

(vi)

any accrued base salary;

(vii)

any accrued vacation payment;

(viii)

any accrued reimbursable expenses; and

(ix)

any accrued benefits, together with any benefits required to be paid or provided
under applicable law.

In addition, if Executive’s employment and this Agreement are terminated under
Section 2.2(h), any Long Term Shares issued to Executive which have not yet
vested shall immediately be forfeited by Executive.




3.3

Cessation of Rights and Obligations: Survival of Certain Provisions.  On the
date of expiration or earlier termination of the Employment Term for any reason,
all of the respective rights, duties, obligations and covenants of the parties,
as set forth herein, shall, except as specifically provided herein to the
contrary, cease and become of no further force or effect as of the date of
termination, and shall only survive as expressly provided for herein.
 Executive’s right to receive moneys earned but not yet paid shall survive the
termination of this Agreement.

ARTICLE IV
COVENANTS MADE BY EXECUTIVE




4.1

General.  Executive acknowledges that the covenants set forth in this Article IV
are reasonable in scope and essential to the preservation of the business and
the goodwill of the Company, and are consideration for the amounts to be paid to
Executive hereunder.  Executive also acknowledges that the enforcement of the
covenants set forth in this Article IV will not preclude Executive from being
gainfully employed in a reasonably comparable position.

4.2

Non-Disclosure of Confidential Information.  Executive hereby acknowledges and
agrees that the duties and services to be performed by Executive under this
Agreement are special and unique and that as a result of his employment by the
Company hereunder Executive has developed over time and will acquire, develop
and use information of a special and unique nature and value that is not
generally known to the public or to the Company’s industry, including but not
limited to, certain records, secrets, documentation, software programs, price
lists, ledgers and general information, employee records, mailing lists,
shareholder lists, tenant lists and profiles, prospective customer, acquisition
candidate or tenant lists, accounts receivable and payable ledgers, financial
and other records of the Company or its Affiliates, information regarding its
shareholders, tenants or joint venture partners, and other similar matters (all
such information being hereinafter referred to as “Confidential Information”).
 Executive further acknowledges and agrees that the Confidential Information is
of great value to the Company and that the restrictions and agreements contained
in this Agreement are reasonably necessary to protect the Confidential
Information and the goodwill of the Company and the Affiliates.  Accordingly,
Executive hereby agrees that:

(a)

Executive will not, during the Employment Term or for a period of two (2) years
following the expiration, directly or indirectly, except in connection with
Executive’s performance of his duties under this Agreement, or as otherwise
authorized in writing by the Company for the benefit of the Company or any
Affiliate, divulge to any person, firm, corporation, limited liability company,
partnership or organization, or any affiliated entity (hereinafter referred to
as “Third Parties”), or use or cause or authorize any Third Parties to divulge
or use, the Confidential Information, except as required by law; and

(b)

Upon the termination of the Employment Term and this Agreement for any reason
whatsoever, Executive shall deliver or cause to be delivered to the Company any
and all Confidential Information, including drawings, notebooks, keys, data and
other documents and materials belonging to the Company or its Affiliates which
is in his possession or under his control relating to the Company or its
Affiliates, regardless of the medium upon which it is stored, and will deliver
to the Company upon termination, any other property of the Company or its
Affiliates which is in his possession or under his control.

4.3

Non-Solicitation. Executive hereby covenants and agrees that, except as
permitted by the Company, during the Employment Term, and any extensions
thereof, and for a period of one (1) year following the expiration, termination
or extension of this Agreement, Executive shall not, (i) directly or indirectly
divert, take away, solicit or interfere with or attempt to divert, take away,
solicit or interfere with any present or prospective customer, except on behalf
of the Company as an employee thereof; (ii) directly or indirectly solicit,
induce, influence or attempt to solicit, induce or influence any employee or
agent of the Company to leave his employment or engagement with the Company, or
offer employment or engagement to or employ or engage any such employee of the
Company, or assist or attempt to assist any such employee of the Company in
seeking other employment; (iii) knowingly make or participate in any
“solicitation” of “proxies” or “consents” (as such terms are used in the proxy
rules of the United States Securities and Exchange Commission) or make proposals
for approval of the Company’s stockholders; (iv) knowingly form, join or
participate in a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) with respect to the Company’s securities; (v) otherwise knowingly act to
control or seek to control the management, board of directors or policies of the
Company (except with respect to actions taken solely in Executive’s capacity as
an officer of the Company in the exercise of his fiduciary duties; or (vi) make
any agreement to do any of the foregoing to the extent restricted thereby.  As
used in this Article IV the term “Company” shall mean the Company or any
Affiliate thereof.

4.4

Non-hiring Agreement.  Executive hereby covenants and agrees that for a period
of one (1) year following the expiration, termination or extension of this
Agreement, Executive shall not directly or indirectly divert, take away, solicit
or interfere with or attempt to hire, employ, solicit or interfere with any
present or prospective employee of the Company.




4.5

Covenant Not to Compete.  Executive hereby covenants and agrees that, except as
permitted by the Company, during the Employment Term, and any extensions
thereof, and for a period of one (1) year following the expiration, termination
or extension of this Agreement, Executive shall not, directly or indirectly
alone, together or in association with others, either as a principal, agent,
owner, shareholder, officer, director, partner, employee, lender, investor or in
any other capacity, engage in, have any financial interest in or be in any way
connected or affiliated with, or render advice or services to, a real estate
investment trust focusing on retail real estate within a 400 mile radius of Oak
Brook, Illinois, other than as an employee of The Inland Group, Inc. (“TIGI”) or
an affiliate of TIGI or otherwise on behalf of the Company as an employee
thereof or such other business as may be permitted by the Company in writing.
 This limitation on competition shall only apply to real estate investment
trusts.




4.6.

Non-disparagement.  Executive hereby covenants and agrees that for a period of
two (2) years following the expiration, termination or extension of this
Agreement, Executive shall not, directly or indirectly in any manner disparage,
demean or defame or by other means take action which is or intended, or could
reasonably be expected, to be detrimental to the Company or an Affiliate or
their respective employees or operations.

.  

4.4

Remedies.

(a)

Injunctive Relief.  Executive expressly acknowledges and agrees that the
business of the Company is highly competitive and that a violation of any of the
provisions of Article IV would cause immediate and irreparable harm, loss and
damage to the Company or an Affiliate not adequately compensable by a monetary
award.  Executive further acknowledges and agrees that the time periods and
territorial areas provided for herein are the minimum necessary to adequately
protect the business of the Company, the enjoyment of the Confidential
Information and the goodwill of the Company.  Without limiting any of the other
remedies available to the Company at law or in equity, or the Company’s right or
ability to collect money damages, Executive agrees that any actual or threatened
violation of any of the provisions of Article IV may be immediately restrained
or enjoined by any court of competent jurisdiction, and that a temporary
restraining order or emergency, preliminary or final injunction may be issued in
any court of competent jurisdiction, upon twenty-four (24) hour notice and
without bond.

(b)

Enforcement.  Executive expressly acknowledges and agrees that the provisions of
Article IV shall enforced to the fullest extent permissible under the laws and
public policies in each jurisdiction in which enforcement might be sought.
 Accordingly, if any particular portion of Article IV shall ever be adjudicated
as invalid or unenforceable, or if the application thereof to any party or
circumstance shall be adjudicated to be prohibited by or invalidated by such
laws or public policies, such section or sections shall be: (i) deemed amended
to delete therefrom such portions so adjudicated; or (ii) modified as determined
appropriate by such a court, such deletions or modifications to apply only with
respect to the operation of such section or sections in the particular
jurisdictions so adjudicating on the parties and under the circumstances as to
which so adjudicated.

ARTICLE V
MISCELLANEOUS

5.1

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered: (i) when delivered
personally or by commercial messenger; (ii) one (1) business day following
deposit with a recognized overnight courier service; provided such deposit
occurs prior to the deadline imposed by such service for overnight delivery;
(iii) when transmitted, if sent by facsimile copy, provided confirmation of
receipt is received by sender and such notice is sent by an additional method
provided hereunder, in each case above provided such communication is addressed
to the intended recipient thereof as set forth below:

5.2

To Executive at his home address.

To the Company at:

Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Mark Zalatoris, President and Chief Executive Officer

  

With a copy to:

Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn:  Beth Sprecher Brooks, Senior

Vice President and General Counsel




Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

5.3

Entire Agreement; Amendments, Etc.  This Agreement contains the entire agreement
and understanding of the parties hereto, and supersedes all prior agreements and
understandings relating to the subject matter thereof.  No modification,
amendment, waiver or alteration of this Agreement or any provision or term
hereof shall in any event be effective unless the same shall be in writing,
executed by both parties hereto, and any waiver so given shall be effective only
in the specific instance and for the specific purpose for which given.

5.4

Benefit.  This Agreement shall be binding upon, and inure to the benefit of, and
shall be enforceable by, the heirs, successors and legal representatives of
Executive and the successors, assignees and transferees of the Company and its
current or future Affiliates.  This Agreement or any right or interest hereunder
may not be assigned by Executive.

5.5

No Waiver.  No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder or pursuant hereto shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.

5.6

Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law
but, if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  If any part of any covenant or
other provision in this Agreement is determined by a court of law to be overly
broad thereby making the covenant unenforceable, the parties hereto agree, and
it is their desire, that the court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.

5.7

Compliance and Headings.  The headings in this Agreement are intended to be for
convenience and reference only, and shall not define or limit the scope, extent
or intent or otherwise affect the meaning of any portion hereof.

5.8

Governing Law.  The parties agree that this Agreement shall be governed by,
interpreted and construed in accordance with the internal laws of the State of
Illinois without regard to its conflicts of law provisions, and the parties
agree that any suit, action or proceeding with respect to this Agreement shall
be brought in the state courts in Chicago, Illinois or in the U.S. District
Court for the Northern District of Illinois.  The parties hereto hereby accept
the exclusive jurisdiction of those courts for the purpose of any such suit,
action or proceeding.  Venue for any such action, in addition to any other venue
permitted by statute, will be in Chicago, Illinois.

5.9

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.

5.10

No Presumption Against Drafter.  Each of the parties hereto has jointly
participated in the negotiation and drafting of this Agreement.  In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by each of the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any provisions of this Agreement.

5.11

Enforcement.  In the event either of the parties to this Agreement shall bring
an action against the other party with respect to the enforcement or breach of
any provision of this Agreement, the prevailing party in such action shall
recover from the non-prevailing party the costs incurred by the prevailing party
with respect to such action including court costs and reasonable attorneys’
fees.

5.12

Recitals.  The Recitals set forth above are hereby incorporated in and made a
part of this Agreement by this reference.




[The remainder of this page intentionally blank]








IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

INLAND REAL ESTATE CORPORATION,

a Maryland corporation

By:/s/ THOMAS D’ARCY

Name:       Thomas D’Arcy






Its:  

___Chairman___________________




EXECUTIVE

By:/s/ MARK ZALATORIS

Name:       Mark Zalatoris













2




EXHIBIT A

(FORMULA FOR DETERMINING ANNUAL CASH INCENTIVE BONUS)

I.

The Executive’s Annual Cash Incentive Bonus (“ACIB”) shall be determined in part
by two different criteria (set forth below) based on the performance of IRC when
compared to the performance of a peer group of companies measured to either a
Target or High level of performance and to a third criteria of  individual
performance (based on attainment of personal goals) as evaluated by the
Company’s Chief Executive Officer.

·

IRC will have achieved a Target level of performance for FFO growth if IRC’s
annual growth in FFO per fully-diluted share for the completed fiscal year
immediately preceding the year in which the ACIB is calculated, when compared to
FFO per fully-diluted share for the next preceding completed fiscal year, is not
less than 100% of the median FFO growth rate for the applicable year as
published by NAREIT for the Retail REIT Shopping Center subsector of the NAREIT
Equity REIT Total Return Index (or, if not then in existence, a comparable
retail REIT shopping center index mutually agreeable to the Company and
Executive).  IRC will have achieved a Target level of performance for Total
Shareholder Return if  IRC’s Total Shareholder Return (as defined below) per
share for the completed fiscal year immediately preceding the year in which the
ACIB is calculated, is not less than 100% of the median Total Shareholder Return
for the applicable year as published by NAREIT for the Retail REIT Shopping
Center Index.

·

IRC will have achieved a High level of performance for FFO growth if  IRC’s
annual growth in FFO per fully-diluted share for the completed fiscal year
immediately preceding the year in which the ACIB is calculated, when compared to
FFO per fully-diluted share for the next preceding completed fiscal year, is not
less than 135% of the median FFO growth rate for the applicable year as
published by NAREIT for the Retail REIT Shopping Center subsector of the NAREIT
Equity REIT Total Return Index (or, if not then in existence, a comparable
retail REIT shopping center index mutually agreeable to the Company and
Executive).  IRC will have achieved a High level of performance for Total
Shareholder Return if  IRC’s Total Shareholder Return (as defined below) per
share for the completed fiscal year immediately preceding the year in which the
ACIB is calculated, is not less than 135% of the median Total Shareholder Return
for the applicable year as published by NAREIT for the Retail REIT Shopping
Center Index.

·

For purposes of calculating ACIB, “FFO” shall have the same meaning ascribed to
that term in IRC’s annual report on Form 10-K as filed with the SEC for the year
in which the bonus is to be calculated.  “Total Shareholder Return” shall mean
the sum of : 1) the change in the  IRC stock price from January 1, 2011 to
December 31, 2011 (as expressed as a percentage), plus 2) the dividend yield
paid during 2011 (as expressed as a percentage by dividing dividends paid in
2011 divided by the IRC stock price as of January 1, 2011).  

Subject to Section II. below, if IRC achieves a Target level of performance in
each of the two named criteria, the Executive’s  Company performance related
ACIB will equal a total of 14%  of Executive’s Base Salary for the applicable
year (or 7% for each of the criteria achieved).  If IRC achieves a High level of
performance in each of the two named criteria, the Executive’s company
performance related ACIB will equal a total of 28% of Executive’s Base Salary
for the applicable year (or 14% for each of the criteria achieved).

It is recognized that of the two criteria, both may not fall into the same level
of performance, but rather one may be at a Target level and the other at a High
level (or not achieve either level).  Executive is entitled to an award for each
of the three (3) performance level metric that may be achieved.

 II.

The Executive’s ACIB component related to personal performance will be awarded
up to a maximum of 12% of the Executive’s Base Salary for the applicable year.
 This third component shall be dependent upon the Executive achieving personal
goals and objectives with respect to his individual performance, as agreed by
the Executive and IRC’s chief executive officer at the beginning of the
applicable year.   

The Executive’s Total Annual Cash Incentive Bonus for the applicable year shall
be determined by adding these three (3) components.




.











EXHIBIT B

(FORMULA FOR DETERMINING ANNUAL AWARD OF LONG TERM SHARES)

I.

The Executive’s Annual Award of Long Term Restricted Shares (“LTRS”) shall be
determined in part by two different criteria (set forth below) based on the
performance of IRC when compared to the performance of a peer group of companies
measured to either a Target or High level of performance and to a third criteria
of individual performance (based on the attainment of personal goals) as
evaluated by the Company’s Chief Executive Officer.

IRC will have achieved a Target level of performance for FFO growth if IRC’s
annual growth in FFO per fully-diluted share for the completed fiscal year
immediately preceding the year in which the grant of Long Term Shares is
calculated, when compared to FFO per fully-diluted share for the next preceding
completed fiscal year, is not less than 100% of the median FFO growth rate for
the applicable year as published by NAREIT for the Retail REIT Shopping Center
subsector of the NAREIT Equity REIT Total Return Index (or, if not then in
existence, a comparable retail REIT shopping center index mutually agreeable to
the Company and Executive).   IRC will have achieved a Target level of
performance for Total Shareholder Return if IRC’s Total Shareholder Return (as
defined below) per share for the completed fiscal year immediately preceding the
year in which the LTRS is calculated, is not less than 100% of the median Total
Shareholder Return for the applicable year as published by NAREIT for the Retail
REIT Shopping Center Index.




IRC will have achieved a High level of performance for FFO growth if IRC’s
annual growth in FFO per fully-diluted share for the completed fiscal year
immediately preceding the year in which the grant of Long Term Shares is
calculated, when compared to FFO per fully-diluted share for the next preceding
completed fiscal year, is not less than 135% of the median FFO growth rate for
the applicable year as published by NAREIT for the Retail REIT Shopping Center
subsector of the NAREIT Equity REIT Total Return Index (or, if not then in
existence, a comparable retail REIT shopping center index mutually agreeable to
the Company and Executive).  IRC will have achieved a High level of performance
for Total Shareholder Return if  IRC’s Total Shareholder Return (as defined
below) per share for the completed fiscal year immediately preceding the year in
which the LTRS is calculated, is not less than 135% of the median Total
Shareholder Return for the applicable year as published by NAREIT for the Retail
REIT Shopping Center Index.  

For purposes of calculating the LTRS grant, “FFO” shall have the same meaning
ascribed to that term in IRC’s annual report on Form 10-K as filed with the SEC
for the year in which the LTRS is to be calculated.  .  “Total Shareholder
Return” shall mean the sum of : 1) the change of the  IRC stock price from
January 1, 2011 to December 31, 2011 (as expressed as a percentage), plus 2) the
dividend yield paid during 2011 (as expressed as a percentage of dividends paid
in 2011 divided by the IRC stock price as of January 1, 2011).

Subject to Section II. below,  if IRC achieves a Target level of performance in
each of the two named criteria, the Executive’s LTRS grant will equal the number
of shares equal to the quotient of (1) 16% (or 8% for each of the criteria
achieved) of the Executive’s Base Salary for the applicable year, divided by (2)
the average of the high and low trading price as reported by the New York Stock
Exchange on the date of grant.  If IRC achieves a High level of performance in
each of the two named criteria, the Executive’s LTRS grant will equal the number
of shares equal to the quotient of (1) 30% (or 15% for each of the criteria
achieved) of the Executive’s Base Salary for the applicable year, divided by (2)
the average of the high and low trading price as reported by the New York Stock
Exchange on the date of grant.

It is recognized that of the two criteria, both may not  fall into the same
level of performance, but rather one may be at a Target level and the other at a
High level (or not achieve either level). Executive is entitled to an award for
each of the three (3) performance level metric that may be achieved.

II.

The Executive’s LTRS component related to personal performance will be awarded
up to a maximum of 15% of the Executive’s Base Salary for the applicable year.

This third component shall be dependent upon the Executive achieving personal
goals and objectives with respect to his individual performance, as agreed by
the Executive and IRC’s chief executive officer at the beginning of the
applicable year.  

The Executive’s Total Annual Award of Long Term Restricted Shares for the
applicable year shall be determined by adding these three components.














4


